Citation Nr: 0111211	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-13 504 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

Entitlement to a rating in excess of 10 percent for low back 
strain prior to June 17, 1999.  

Entitlement to a rating in excess of 40 percent for low back 
strain from August 1, 1999.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran's DD Form 214 shows active military service from 
October 1982 to June 1994 and nine years, one month and 
fourteen days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  


REMAND

The record shows that the veteran filed a claim for service 
connection for low back strain within one year of his service 
discharge in 1994.  His claim for service connection was 
eventually granted on appeal by an August 1999 decision of 
this Board.  An RO rating action in May 2000 effectuated the 
Board decision granting service connection and assigning a 10 
percent rating from the day following service discharge in 
July 1994, a temporary 100 percent rating based on surgery 
for the period from June 17, 1999 to July 31, 1999 and 
thereafter a 40 percent rating for L5-S1 diskectomy and 
foraminotomy, effective from August 1, 1999.  

The veteran's claim has been placed in appellate status by 
his disagreement with the original or initial rating award 
for his low back disability and remains an "original claim" 
and is not a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  

Initially, the veteran disagreed only with the assignment of 
the 10 percent rating for his low back strain from July 1994 
to June 1999 and the RO developed this issue for appellate 
review by the Board.  The veteran argued that he is entitled 
to a rating in excess of the 10 percent assigned from 1994 to 
1999, particularly during the period leading up to his June 
1999 back surgery when he claims his symptomatology 
increased.  The medical records covering his June 1999 
surgery and follow-ups show that the veteran had received 
treatment for his back prior to June 1999, but these records 
have not been obtained for consideration.  Thus, there would 
appear to be medical records available related to the 
veteran's treatment prior to his June 1999 surgery which 
would be helpful in considering whether a "staged" rating 
is warranted for any period prior to his surgery in June 
1999.  

Additionally, after the case was forwarded to the Board on 
appeal, the veteran timely submitted additional evidentiary 
materials that the Board construes as representing 
disagreement with the assignment of the 40 percent rating 
beginning August 1, 1999 for his left L5-S1 diskectomy and 
foraminotomy.  His submissions consist of a series of private 
medical records dealing with the status of his service-
connected back condition from March to October 2000, a period 
during which the 40 percent rating had previously been 
assigned.  On review, the Board construes these submissions 
as an attempt by the veteran to obtain a higher rating 
following his surgery and thus represents disagreement with 
the 40 percent rating assigned for that period by the RO.  

Finally, the Board notes that the veteran has provided a 
waiver with respect to RO review of the recently submitted 
materials; however, as noted above, he has never been 
furnished a statement of the applicable laws and regulations 
with respect to the award of a rating in excess of the 40 
percent assigned on and after August 1, 1999.  Therefore, 
further procedural development to include the issuance of a 
supplemental statement of the case to cover this time period 
is required prior to further appellate review in order to 
afford the veteran due process of law.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be again asked to 
identify any treatment for his back 
disability, VA or private, rendered 
during the years following service 
discharge, particularly that rendered for 
the alleged increased symptomatology 
prior to his June 1999 surgery.  Copies 
of the records of any treatment so 
identified should be obtained and added 
to the claims folder. 

2.  The veteran then should be provided 
VA orthopedic and neurologic examinations 
to determine the current nature and 
extent of his service connected back 
disability.  The claims folder should be 
made available to the examiners for 
review prior to the examinations.  The 
examiners should also render an opinion 
as to the nature and extent of the 
veteran's low back disorder from service 
discharge in 1994 to the present.  The 
physicians should reference and explain 
any periods of exacerbation or remission 
occurring during this period.  Rationales 
should be provided for all opinions 
rendered.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety. 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to a rating in 
excess of 10 percent for a low back 
disorder prior to June 17, 1999 and in 
excess of 40 percent on and after August 
1, 1999.  See Fenderson.  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





